LINCOLN NATIONAL VARIABLE ANNUITY FUND A Board of Managers Meeting December 8, 2008 Resolution No. 36 Amendment to Rules and Regulations RESOLVED, That pursuant to Article VI of the Rules and Regulations of Lincoln National Variable Annuity Fund A (“Fund”), Article II of the Rules and Regulations are hereby amended to add new Sections 6 and 7, as presented at this meeting; and RESOLVED FURTHER, That pursuant to Article VI of the Rules and Regulations of the Fund, the current Sections 7 and 8 in Article II are renumbered as Sections 8 and 9; and RESOLVED FURTHER, That the officers of the Fund be, and they hereby are, authorized and directed to take such further action and execute and deliver all documents as may be necessary to carry out this resolution. ARTICLE II VARIABLE ANNUITY CONTRACT OWNERS SECTION 6.Voting.The number of votes which a Contract Owner of an Individual Variable Annuity Contract or an Individual Retirement Annuity Contract in the accumulation period may cast is equal to the number of accumulation units under the contract.In the annuity period, the Contract Owner of an Individual Variable Annuity Contract or an Individual Retirement Annuity Contract may cast the number of votes equal to (i) the amount of assets established in the Fund to meet the annuity obligations related to such contract divided by (ii) the value of an accumulation unit.Fractional votes shall be counted but each Contract Owner shall have at least one vote. The number of votes which a Contract Owner may cast for Participants under a Group Variable Annuity Contract or a Group Retirement Annuity Contract in the accumulation period is equal to the number of accumulation units under the Contract.For Participants receiving annuity payments, the Contract Owner of a Group Variable Annuity Contract or a Group Retirement Annuity Contract may cast the number of votes equal to (i) the amount of the assets established in the Fund to meet the annuity obligations related to such Participants divided by (ii) the value of an accumulation unit.Fractional votes shall be counted, but each Contract Owner shall have at least one vote. During the accumulation period, a Participant under a Group Variable Annuity Contract or a Group Retirement Annuity Contract will have the right to instruct the Contract Owner with respect to the votes attributable to his individual account.During the accumulation period, a Participant under an Individual Variable Annuity contract or an Individual Retirement Annuity Contract, if any, will have the right to instruct the Contract Owner with respect to the votes attributable to his individual account.During the annuity period, a Participant under a Group Variable Annuity Contract or a Group Retirement Annuity Contract or a Participant under an Individual Variable Annuity Contract or an Individual Retirement Annuity Contract, if any, will have the right to instruct the Contract Owner with respect to the votes attributable to the amount of the assets established in the Fund to meet the annuity obligations to such Participant. The number of votes which each Contract Owner may cast shall be determined as of a date, to be chosen by the Board of Managers, within 90 days of the date of the meeting.To be entitled to vote, a Contract Owner must have been an Owner on the date the number of votes was determined. The Lincoln shall provide proxy materials and Notices required pursuant to SECTION 3 of this Article to all Contract Owners and Participants entitled to vote at any meeting of Contract Owners.Lincoln will also send proxy materials and information to solicit voting instructions to each Participant having the right to instruct a Contract Owner with respect to any votes. With respect to Group Variable Annuity Contact or Group Retirement Annuity Contracts, Lincoln will tabulate the voting instructions and provide the results to the Group Contract Owners.Contract Owners shall cast the votes for which instructions have been received in accordance with such instructions.All votes for which instructions have not been received (other than those as to which no Participant is entitled to give instructions) shall be cast in the same proportions as those for which instructions were received.If a Group Contract Owner fails to cast its ballot, Lincoln will cast all votes for such Group Contract Owner in the same proportion as those for which Lincoln received voting instructions. In those instances when the Participant has the right to instruct the Contract Owner of an Individual Variable Annuity Contract or an Individual Retirement Annuity Contract, Lincoln will tabulate the voting instructions from the Participants and provide the results to the Contract Owner.Contract Owners shall cast the votes for which instructions have been received in accordance with such instructions.All votes for which instructions have not been received (other than those as to which no Participant is entitled to give instructions) shall be cast in the same proportions as those for which instructions were received.If a Contract Owner fails to cast its ballot, Lincoln will cast all votes for such Contract Owner in the same proportion as those for which Lincoln received voting instructions. When Lincoln’s records no longer reflect a Contract Owner of record or a current address for a Contract Owner of record, Lincoln will make a reasonable effort to locate such Contract Owner.
